Citation Nr: 1219141	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the cause of the service member's death, and if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran, who served on active duty from March 1954 to May 1956, and again from March 1958 to March 1976, died in March 2001.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals, hereainfter the Board, on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which found that the appellant had submitted new and material evidence sufficient to reopen her claim for benefits, but then denied entitlement to service connection for the cause of the service member's death.  The appellant subsequently appealed that action.

The Board notes that the RO not only found that new and material evidence had been submitted with respect to this claim, but also considered the merits of the appellant's claims of entitlement to service connection for the cause of the service member's death.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen the appellant's previously and finally denied claims). As such, this issue on appeal has been recharacterized as shown on the front page of this action. 

After the claim was reviewed by the Board, it was determined that further medical information was needed.  As such, in February 2012, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's assertions concerning her husband's death.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in April 2012, and has been included in the claims folder for review. 


FINDINGS OF FACT

1.  In an April 2006 Decision, the Board denied service connection for the cause of the service member's death and notified the appellant of the determination along with her appellate rights.  She did not, however, appeal the determination and that decision became final. 

2.  The evidence received since the April 2006 Board Decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's cause of death claim. 

3.  Per his DD 214, the service member was stationed in the Republic of Vietnam where he may have been exposed to chemical dioxins. 

4.  The service member died in March 2001, at the age of 67.  According to the Certificate of Death, the immediate cause of death was listed as cardiopulmonary arrest due to or a consequence of sepsis due to or a consequence of cirrhosis.  

5.  Private medical evidence and an opinion provided by a VHA internal medicine doctor have indicated that the service member suffered from porphyria cutanea tarda that was due in part to the service member's exposure to chemical dioxins, which, in turn led to the development of cirrhosis, which materially and substantially contributed to his death.  



CONCLUSIONS OF LAW

1.  The April 2006 Board Decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2005); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2011). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the service member's death has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 

3.  Resolving all reasonable doubt in the appellant's favor, a disability incurred in or aggravated by service, or which may be presumed service-connected, did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant comes before the Board requesting that her claim for entitlement to service connection for the cause of her husband's death be reopened and that a decision be issued on the merits of the claim. 

I.  The Veterans Claims Assistance Act of 2000 (VCAA) -
Initial Consideration

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claims of entitlement to service connection for the cause of the service member's death.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in this portion of the Decision.


II.  New and Material Evidence

As will be detailed below, the appellant's claim for entitlement to service connection for the cause of her husband's death has been the subject of an adverse prior final decision.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

An April 2006 Board Decision denied the appellant's claim for entitlement to service connection for the cause of the service member's death.  The basis for this denial was that the service member did not have any type of service-connected disabilities that were the primary or contributory cause of his death.  The Board noted that the causes of death noted on the Certificate of Death were not related to any disability that might be service-connected.  The Board further concluded that there was no basis to grant service connection because the evidence failed to show that the service member's death was related to service.  The appellant was notified of this decision but she did not file an appeal; thereafter, it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

When the Board denied service connection, it based its decision on the service member's military treatment records, his requests for benefits, and available private and VA medical treatment records at that time.  It also reviewed the Certificate of Death submitted by the appellant.  Since then, the appellant has submitted her own written statements and she has provided additional private medical records.  Additionally, she has submitted a statement from a private physician insinuating that the service member's cirrhosis was caused by his porphyria cutanea tarda which was caused by exposure to chemical dioxins while he was on active duty.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the April 2006 Board Decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the service member's death may have been secondary to a service-connected disability or disorder.  All of this evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for the cause of the service member's death is reopened. 

III.  Service Connection - Cause of Death

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of entitlement to service connection for the cause of the Veteran's death. 

The service member was on active duty from May 1954 to May 1956, and then from March 1958 to March 1976, when he retired from the US Army.  During this time period, he was stationed in the Republic of Vietnam from October 1969 to July 1970 where he may have been exposed to chemical dioxins.  After the service member retired from the Army, he did not submit a claim for benefits with the VA.  He subsequently died on March [redacted], 2001.  Per the Certificate of Death, the physician who signed the form indicated that the service member's death was due to cardiopulmonary arrest as a consequence of sepsis due to cirrhosis.  

The appellant, the service member's widow, has come before the VA asking that service connection for the cause of the Veteran's death be granted.  She has averred that because of her husband's exposure to chemical dioxins in service, he developed porphyria cutanea tarda, which she argues affected his liver and causing the cirrhosis that contributed to his death.   

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the service member's lifetime.  38 C.F.R. § 20.1106 (2011). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Additionally, the criteria pertaining to service connection for the cause of death further provides as follows: 

(a)  General.  The death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the service member, including, particularly, autopsy reports. 

(b)  Principal cause of death.  The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c)  Contributory cause of death. 

(1)  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

See 38 C.F.R. § 3.312 (2011).

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2011) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e) (2011).  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2011). 

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, artherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  A review of the deceased Veteran's DD 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he had service in the Republic of Vietnam for two months.  For that service, he was awarded the Republic of Vietnam Commendation Medal and the Vietnam Cross of Gallantry with Palm.  Therefore, this requirement has been met. 

Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011) and the recent amendment concerning ischemic heart disease.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this instance, the Veteran passed away from cardiopulmonary arrest due to or the consequences of sepsis due to or the consequence of cirrhosis.  During his lifetime, the Veteran was diagnosed as suffering from dermatitis and then porphyria cutanea tarda along with cirrhosis.  Nevertheless, the service member's porphyria cutanea tarda was not diagnosed within one year of his return from South Vietnam as is required for the service member's presumptive disease pursuant to 38 C.F.R. § 3.309 (2011).  As such, the presumption of service connection related to Agent Orange is not available.

Nevertheless, service connection may still be granted on a direct basis.  That is, the Board acknowledges that the Agent Orange presumption is not the sole method for showing causation and that the appellant is not precluded from establishing service connection with proof of direct causation.  

To support her claim, she has proffered two medical hypotheses from a private medical doctor.  The first opinion is dated October 24, 2007, and the second is dated September 29, 2009.  Both opinions insinuate that the service member suffered from porphyria cutanea tarda that was due to his exposure to chemical dioxins while he was in service.  The second opinion merely states that the service member had liver disease.  It is the appellant, through her attorney, who has made the conclusion that the porphyria cutanea tarda and the liver disease were inter-related.  

Following submission of those two opinions and the statements provided by the appellant, the RO forwarded the large multi-volume claim to a medical practitioner at the Biloxi VA Medical Center for review.  The reviewer indicated that the service member's porphyria cutanea tarda began after he retired from service, and that porphyria cutanea tarda is not a "predominant cause of liver cirrhosis."  The reviewer also hypothesized that the service member's porphyria cutanea tarda may not have been due to chemical dioxin exposure but instead due to hepatitis, alcohol, and smoking.  The medical records shows that the service member had been diagnosed as suffering from hepatitis and during his lifetime, he did use alcohol and cigarettes.  

Additional argument was provided after the VA reviewer provided his report.  More specifically, the appellant's attorney essentially wrote:

1.  The service member began suffering from the prodromas of porphyria cutanea tarda after being exposed to chemical dioxins.

2.  Porphyria cutanea tarda fully developed after the service member retired from service.

3.  Porphyria cutanea tarda is "known" to cause cirrhosis of the liver.

4.  Cirrhosis of the liver was listed as a contributory cause of the service member's death.

5.  Ergo, the disability from which the service member died from was caused by or the result of a condition that was the result of the service member's exposure to chemical dioxins while stationed in the Republic of Vietnam.  

In making the above suppositions, the appellant, through her attorney, averred that the suppositions were based upon information obtained from medical literature.  However, neither the attorney nor the appellant specifically pointed to the medical literature that corroborated their assertions.   

Nevertheless, following a review of the claim, the Board, in February 2012, forwarded the appellant's claim to the Veterans Health Administration (VHA) and asked that an analysis of the appellant's assertions be provided.  In response to this request, a VA internal medicine doctor, in April 2011, provided the following:

PCT (porphyria cutanea tarda):  The medical literature shows a relationship between PCT and organic chemical exposures including Agent Orange. . . .

CIRRHOSIS:  ". . . .PCT can rarely manifest as cirrhosis . . . PCT can lead to induced cirrhosis that leads to hepatic failure. . . "  I have provided additional references showing relationships between PCT and cirrhosis. . . 

SUMMARY:
- The veteran was most likely exposed to Agent Orange in Vietnam.
-  This veteran probably developed PCT due in part or totally due to Agent Orange exposure.
- This veteran developed cirrhosis due in part to his developing PCT from Agent Orange exposure. . . .

In this instance, there are both positive and negative medical opinions of record.  There is no dispute that the Veteran died as a result of cirrhosis, sepsis, and cardiopulmonary arrest.  The question that the Board must answer is whether service connection may be granted for cirrhosis and porphyria cutanea tarda which significantly contributed to the service member's death. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is a VA medical opinion that discounts the arguments made by the appellant.  Contrary to that opinion is the opinion provided by the private physician and the opinion provided by the VHA doctor.  All three findings have been previously reported above.  With respect to the VA doctor's opinion, she insinuated that the service member's death was caused by a nonservice-connected disability and she dismissed the contentions of the appellant and the private physician.  Yet, the argument she used in dismissing the private physician's hypothesis cannot be used in the negative.  Also, the Board finds her opinion lacking in substantiation.  

In the VHA doctor's opinion, the examiner referenced a number of treatises and studies in support of his assertions.  This opinion read with the private doctor's opinion that provides the same conclusions as the VHA doctor, and that was written five years earlier, is not equivocal.  Both doctors were very specific and direct in the opinions they provided. 

The Board would further point to the opinion provided by the private doctor and the VHA doctor.  Neither doctor was not equivocal, vague, or ambiguous with their assertions.  In this instance, the Board believes that the physicians provided sound reasoning in their analysis of the situation.  Also, the Board finds the opinions as extremely relevant and consequential to the underlying issue.  As such, the Board attaches the most significant probative value to the private doctor's opinion and the opinion provided by the VHA doctor.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that""a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's cirrhosis and underlying porphyria cutanea tarda, which essentially caused his death, was the result or caused by the Veteran's service.  










	(CONTINUED ON NEXT PAGE)



As such, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2011).  


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for the cause of Veteran's death; to this extent, this portion of the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


